Title: Franklin and Silas Deane to Arthur Lee, 15 February 1778
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


[In another hand:] Feb. 15. 78

Messrs. Franklin and Deane present their respectful Compliments to Mr. Lee, and acquaint him that they propose to send away the Dispatches on Monday;  and that they are and were ready and desirous to consult with him upon any Circumstance relating to that Business whenever he may think proper. Their Note of Friday was a simple Proposition for his Consideration, and does not imply a fix’d Intention as he seems willing to understand it. Their Word was propose and not purpose. They meant merely to give him Notice that the Papers would be transcrib’d and every thing on their Part be then ready.
[In the margin]: This not sent


Feb. 15. 78
Messrs. Franklin and Deane present their respectful Compliments to Mr. Lee, and acquaint him that they are and were ready to consult with him whenever he pleases upon any Circumstance relative to sending away the Dispatches that he may think necessary to be jointly considered.
[In the margin]: This was sent

 
Notation: Mess Franklin & Deane’s Answer to Ar Lee Note of Feb 14. 78
